DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvig et al. (US 2010/0179518 A1) in view of Pang et al. (US 2009/0306594 A1) and in further view of John (US 2008/0058773 A1). 
With regard to claim 1, An apparatus (fig. 2) for use with an exterior source of a drug and an exterior monitor comprising and an implantable stand-alone skull-mounted drug and pressure sensor (SPS)(102, 114, 116, 118)  comprising: a vascular access port (VAP) (144, 16, 148) communicated with the ventricular catheter through which the drug may be provided from the exterior source; a pressure sensor (114, 116, 118) communicated to the for measuring CSF pressure; a microcontroller subsystem (claim 19, controller for analyzing data sensed from the electrodes 114) for bidirectionally communicating with the exterior monitor, the microcontroller subsystem communicated to the pressure sensor ( claim 19); 
However, Ludvig does not explicitly disclose a pressure sensor or a ventricular catheter and drug delivery port.
Pang teaches an implantable system ([0002]) that further includes a drug and pressure sensor ([0071], [0075]) and further an optical ventricular catheter with a CSF accessible optical chamber and drug delivery port ([0143],, photodiode), an LED bundle ([0143]) and a photodetector (phototransistor, [0143]) coupled to the optical ventricular catheter and a second microcontroller ([0143]) subsystem for controlling the LED bundle and photodetector.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig with the ventricular catheter as taught by Pang for the purpose of requiring fewer components and less cost and space ([0143]).
However, Ludvig/Pang do not teach a Bluetooth radio and antenna.
John teaches a brain implanted device that uses Bluetooth radio coupled to a microcontroller ([0150]); an antenna (the device is configured to receive Bluetooth signals and thus would necessarily include some type of antenna to receive the signals) coupled to the Bluetooth radio; and a power and analog circuit ([(0055], specialized circuits which are common for these types of devices).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig/Pang with the Bluetooth as taught by John for the purpose of using an alternate means of wireless connection that is well known in the art ([0150)).
With regard to claim 2, Ludvig discloses the claimed invention except for an over-pressure valve. 
Pang teaches further comprising an over-pressure valve communicated to CSF accessible chamber of the ventricular catheter and a peritoneal catheter coupled to the over-pressure valve for delivery of excess CSF fluid ([0075], [0087]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig with the ventricular catheter and over-pressure valve as taught by Pang for the purpose of ensuring correct pressure when using the device so as to prevent damage to the patient ([0075], [0087]). 
With regard to claim 3, Ludvig discloses the claimed invention except for detecting over-pressure.
Pang teaches wherein monitoring pressure of fluid in the body space with an implanted pressure sensor comprises detecting over-pressure of fluid in the implanted catheter releasing excess fluid pressure when the over-pressure is detected ([0075], [0087]). 
 Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ludvig with the ventricular catheter and over-pressure valve as taught by Pang for the purpose of ensuring correct pressure when using the device so as to prevent damage to the patient ([0075], [0087]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/                Primary Examiner, Art Unit 3783